On October 7, 1910, the following opinion was filed:
Per Curiam.
The statement of facts in the original opinion was not accurate, for which reason and because of the importance of the case a reargument was granted.
It appears that the sidewalk ordered by the resolution of August 16, 1907, did not extend directly in front of plaintiff’s property or approach that property nearer than one hundred feet. A second resolution, approved August 20, 1908, did extend the stone walk *478across the front of plaintiff’s property, but in the meantime the grading complained of had been performed. The assessment referred to in the original opinion did not include the cost of the grading, which was paid for out of the ward fund, but was only to meet the expense of the sidewalk. Respondent also contends that the payments from the ward fund to the persons who actually did the work of grading were made without any knowledge upon the part of the city officers that such payments included pay for time spent upon this work of grading.
1. We do not think any of these matters material. We still think'that the whole course of this proceeding shows a municipal improvement, made by a municipality in an irregular manner, but for which the municipality must accept the responsibility.
2. Counsel for the city insist with great vigor that in our former-decision we erred with regard to the effect to be given plaintiff’s petition or request that the street be graded. A careful reconsideration of the question has failed to change our views as already expressed.
The evidence in the case shows an actual trespass upon private-property, and, in the absence of a specific release by plaintiff or proceedings by the city giving it the right to take the portion of plaintiff’s property required for the slopes, his request for the grading of-the street cannot be given any greater effect than as stated in the original opinion. We carefully refrained from holding that under the circumstances plaintiff was entitled to any damages except those-occasioned by depriving his property of its lateral support. It may well be that plaintiff having petitioned for the improvement of the street cannot now claim damages because its proper grading leaves the surface of the street lower than the surface of plaintiff’s property, but it seems entirely clear that-the request or petition did not authorize the actual taking of plaintiff’s property, which was done by taking its lateral support, thus requiring either a retaining wall or the construction of slopes outside of the street lines. In Sallden v. City of Little Falls, 102 Minn. 358, 113 N. W. 884, it was held that, where damages to abutting property resulted from changing the natural level of the surface of the street, the owner of the property *479so damaged was entitled to compensation, although the grading was the first grading and as originally established by the municipality. These were described as consequential damages- Where property is actually taken for slopes the damages are direct. We hold the right to compensation for such direct damages was not in this case waived by the request to grade. Whether or not the consequential damages were waived is left open for consideration after that particular question has been fully considered by the trial court.
It is urged that the city of Minneapolis has no power to bring condemnation proceedings to obtain the right to construct slopes or determine the amount of what have been denominated consequential damages. Such fact would not change the result as announced nor warrant this court in giving plaintiff’s request for the improvement the construction contended for.
We therefore adhere to our opinion as given upon the original argument.